DETAILED ACTION
Claims 1-30 filed May 16th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11, 366,531. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application contain the same elements performing the same functions as the ‘531 patent arranged in a more general configuration as opposed to limiting the scope to a remote network.

Current application
U.S. Patent No. 11, 366,531
1. A system for connecting users via their utilization of computer peripherals, comprising: a first mouse operated by a first user, the first mouse comprising: a first sensor; an electronic processing device; a network device in communication with the electronic processing device; and a memory storing instructions that, when executed by the electronic processing device, result in: receiving a first reading from the first sensor; classifying a first action of the first user based on the first reading from the first sensor; identifying, based on the classification of the first action, a first output command comprising an instruction defining a first output for a second mouse; and transmitting, to the second mouse and by the network device, a first signal indicative of the first output command.
1. A system for connecting users via their utilization of computer peripherals, comprising: a first mouse operated by a first user, the first mouse comprising: a first sensor; and a computer in communication with the first mouse, the computer comprising: an electronic processing device; a network device in communication with the electronic processing device; and a memory storing instructions that, when executed by the electronic processing device, result in: receiving a first reading from the first sensor; classifying a first action of the first user based on the first reading from the first sensor; identifying, based on the classification of the first action, a first output command comprising an instruction defining a first output for a second mouse; and transmitting, to the second mouse and by the network device, a first signal indicative of the first output command.
2. The system of claim 1, wherein the first sensor comprises a biometric device.	
2. The system of claim 1, wherein the first sensor comprises a biometric device.	
3. The system of claim 2, wherein the first reading comprises a reading indicative of a biometric attribute of the first user.
3. The system of claim 2, wherein the first reading comprises a reading indicative of a biometric attribute of the first user.
4. The system of claim 2, wherein the first reading is indicative of a blood pressure of the first user.
4. The system of claim 2, wherein the first reading is indicative of a blood pressure of the first user.
5. The system of claim 2, wherein the first reading is indicative of a body temperature of the first user.
5. The system of claim 2, wherein the first reading is indicative of a body temperature of the first user.
6. The system of claim 1, wherein the classifying of the first action of the first user, comprises: comparing the first reading from the first sensor to stored sensor reading profiles for a plurality of possible action types; identifying, based on the comparing, a type of action corresponding to the first action; and determining, based on the identifying, that the first user is available.
6. The system of claim 1, wherein the classifying of the first action of the first user, comprises: comparing the first reading from the first sensor to stored sensor reading profiles for a plurality of possible action types; identifying, based on the comparing, a type of action corresponding to the first action; and determining, based on the identifying, that the first user is available.
7. The system of claim 1, wherein the classifying of the first action of the first user, comprises: comparing the first reading from the first sensor to stored sensor reading profiles for a plurality of possible action types; identifying, based on the comparing, a type of action corresponding to the first action; and determining, based on the identifying, that the first user is unavailable.
7. The system of claim 1, wherein the classifying of the first action of the first user, comprises: comparing the first reading from the first sensor to stored sensor reading profiles for a plurality of possible action types; identifying, based on the comparing, a type of action corresponding to the first action; and determining, based on the identifying, that the first user is unavailable.
8. The system of claim 1, wherein the second mouse comprises an output component operable to generate human-perceptible output at varying intensities and wherein the first output command is operable to cause the output component of the second mouse to generate the first output at a first intensity.
8. The system of claim 1, wherein the second mouse comprises an output component operable to generate human-perceptible output at varying intensities and wherein the first output command is operable to cause the output component of the second mouse to generate the first output at a first intensity.
9. The system of claim 8, wherein the output component comprises a light.
9. The system of claim 8, wherein the output component comprises a light.
10. The system of claim 8, wherein the instructions, when executed by the electronic processing device, further result in: receiving a second reading from the first sensor; classifying a second action of the first user based on the second reading from the first sensor; identifying, based on the classification of the second action, a second output command comprising an instruction defining a second output for the second mouse; and transmitting, to the second mouse and by the network device, a second signal indicative of the second output command.
10. The system of claim 8, wherein the instructions, when executed by the electronic processing device, further result in: receiving a second reading from the first sensor; classifying a second action of the first user based on the second reading from the first sensor; identifying, based on the classification of the second action, a second output command comprising an instruction defining a second output for the second mouse; and transmitting, to the second mouse and by the network device, a second signal indicative of the second output command.
11. The system of claim 10, wherein the second output command is operable to cause the output component of the second mouse to generate the second output at a second intensity.
11. The system of claim 10, wherein the second output command is operable to cause the output component of the second mouse to generate the second output at a second intensity.
12. The system of claim 1, wherein the second mouse comprises an output component operable to generate human-perceptible output of different types and wherein the first output command is operable to cause the output component of the second mouse to generate the first output comprising a first type.
12. The system of claim 1, wherein the second mouse comprises an output component operable to generate human-perceptible output of different types and wherein the first output command is operable to cause the output component of the second mouse to generate the first output comprising a first type.
13. The system of claim 12, wherein the instructions, when executed by the electronic processing device, further result in: receiving a second reading from the first sensor; classifying a second action of the first user based on the second reading from the first sensor; identifying, based on the classification of the second action, a second output command comprising an instruction defining a second output for the second mouse; and transmitting, to the second mouse and by the network device, a second signal indicative of the second output command.
13. The system of claim 12, wherein the instructions, when executed by the electronic processing device, further result in: receiving a second reading from the first sensor; classifying a second action of the first user based on the second reading from the first sensor; identifying, based on the classification of the second action, a second output command comprising an instruction defining a second output for the second mouse; and transmitting, to the second mouse and by the network device, a second signal indicative of the second output command.
14. The system of claim 13, wherein the second output command is operable to cause the output component of the second mouse to generate the second output comprising a second type.
14. The system of claim 13, wherein the second output command is operable to cause the output component of the second mouse to generate the second output comprising a second type.
15. The system of claim 14, wherein the output component comprises a light, the first type comprises a first color of light, and the second type comprises a second color of light.
15. The system of claim 14, wherein the output component comprises a light, the first type comprises a first color of light, and the second type comprises a second color of light.
16. A system for connecting users via their utilization of computer peripherals, comprising: a first mouse operated by a first user, the first mouse comprising: an output component operable to generate human-perceptible output; and a computer in communication with the first mouse, the computer comprising: an electronic processing device; a network device in communication with the electronic processing device; and a memory storing instructions that, when executed by the electronic processing device, result in: receiving, by the network device and from a second mouse, an indication of a first reading from a first sensor of the second mouse operated by a second user; classifying a first action of the second user based on the reading from the first sensor; identifying, based on the classification of the first action, a first output command comprising an instruction defining a first output for the first mouse; and outputting, by the first mouse and in response to the first output command, the first output.
16. A system for connecting users via their utilization of computer peripherals, comprising: a first mouse operated by a first user, the first mouse comprising: an output component operable to generate human-perceptible output; and a computer in communication with the first mouse, the computer comprising: an electronic processing device; a network device in communication with the electronic processing device; and a memory storing instructions that, when executed by the electronic processing device, result in: receiving, by the network device and from a remote computer, an indication of a first reading from a first sensor of a second mouse operated by a second user; classifying a first action of the second user based on the reading from the first sensor; identifying, based on the classification of the first action, a first output command comprising an instruction defining a first output for the first mouse; and outputting, by the first mouse and in response to the first output command, the first output.
17. The system of claim 16, wherein the first reading comprises a reading indicative of a biometric attribute of the second user.
17. The system of claim 16, wherein the first reading comprises a reading indicative of a biometric attribute of the second user.
18. The system of claim 17, wherein the first reading comprises an indication of an electrocardiogram signal.
18. The system of claim 17, wherein the first reading comprises an indication of an electrocardiogram signal.
19. The system of claim 17, wherein the first reading is indicative of a blood pressure of the second user.
19. The system of claim 17, wherein the first reading is indicative of a blood pressure of the second user.
20. The system of claim 17, wherein the first reading is indicative of a body temperature of the second user.
20. The system of claim 17, wherein the first reading is indicative of a body temperature of the second user.
21. The system of claim 16, wherein the output component is operable to generate human-perceptible output at varying intensities and wherein the first output comprises output at a first intensity.
21. The system of claim 16, wherein the output component is operable to generate human-perceptible output at varying intensities and wherein the first output comprises output at a first intensity.
22. The system of claim 21, wherein the output component comprises a light.
22. The system of claim 21, wherein the output component comprises a light.
23. The system of claim 21, wherein the instructions, when executed by the electronic processing device, further result in: receiving, by the network device and from the second mouse, an indication of a second reading from the first sensor of the second mouse operated by the second user; classifying a second action of the second user based on the second reading from the first sensor; identifying, based on the classification of the second action, a second output command comprising an instruction defining a second output for the first mouse; and outputting, by the first mouse and in response to the second output command, the second output.
23. The system of claim 21, wherein the instructions, when executed by the electronic processing device, further result in: receiving, by the network device and from the remote computer, an indication of a second reading from the first sensor of the second mouse operated by the second user; classifying a second action of the second user based on the second reading from the first sensor; identifying, based on the classification of the second action, a second output command comprising an instruction defining a second output for the first mouse; and outputting, by the first mouse and in response to the second output command, the second output.
24. The system of claim 23, wherein the second output comprises output generated at a second intensity.
24. The system of claim 23, wherein the second output comprises output generated at a second intensity.
25. The system of claim 16, wherein the output component is operable to generate human-perceptible output of different types and wherein the first output comprises output of a first type.
25. The system of claim 16, wherein the output component is operable to generate human-perceptible output of different types and wherein the first output comprises output of a first type.
26. The system of claim 25, wherein the instructions, when executed by the electronic processing device, further result in: receiving, by the network device and from the second mouse, an indication of a second reading from the first sensor of the second mouse operated by the second user; classifying a second action of the second user based on the second reading from the first sensor; identifying, based on the classification of the second action, a second output command comprising an instruction defining a second output for the first mouse; and outputting, by the first mouse and in response to the second output command, the second output.
26. The system of claim 25, wherein the instructions, when executed by the electronic processing device, further result in: receiving, by the network device and from the remote computer, an indication of a second reading from the first sensor of the second mouse operated by the second user; classifying a second action of the second user based on the second reading from the first sensor; identifying, based on the classification of the second action, a second output command comprising an instruction defining a second output for the first mouse; and outputting, by the first mouse and in response to the second output command, the second output.
27. The system of claim 26, wherein the second output comprises output of a second type.
27. The system of claim 26, wherein the second output comprises output of a second type.
28. The system of claim 27, wherein the output component comprises a light, the first type comprises a first color of light, and the second type comprises a second color of light.
28. The system of claim 27, wherein the output component comprises a light, the first type comprises a first color of light, and the second type comprises a second color of light.
29. The system of claim 16, wherein the output component comprises a haptic feedback device and wherein the first output comprises a first pattern of haptic output.
29. The system of claim 16, wherein the output component comprises a haptic feedback device and wherein the first output comprises a first pattern of haptic output.
30. The system of claim 29, wherein the instructions, when executed by the electronic processing device, further result in: receiving, by the network device and from the second mouse, an indication of a second reading from the first sensor of the second mouse operated by the second user; classifying a second action of the second user based on the second reading from the first sensor; identifying, based on the classification of the second action, a second output command comprising an instruction defining a second output for the first mouse; outputting, by the first mouse and in response to the second output command, the second output, wherein the second output comprises a second pattern of vibrations.
30. The system of claim 29, wherein the instructions, when executed by the electronic processing device, further result in: receiving, by the network device and from the remote computer, an indication of a second reading from the first sensor of the second mouse operated by the second user; classifying a second action of the second user based on the second reading from the first sensor; identifying, based on the classification of the second action, a second output command comprising an instruction defining a second output for the first mouse; outputting, by the first mouse and in response to the second output command, the second output, wherein the second output comprises a second pattern of vibrations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam (US2010/0185711) in view of Hsu (US2008/0186278) in view of Hilligoss et al. (US2006/0149594) in view of Schaaf (US2011/0193780)

 	Consider claim 1, where Subramaniam teaches a system for connecting users via their utilization of computer peripherals, comprising: a first mouse operated by a first user; (See Subramaniam paragraph 27 and figure 1 where a patient interface 34 includes a mouse 40) a first sensor; (See Subramaniam paragraph 27, 30-32 and figure 1 where a patient interface 34 includes biometric diagnostic tool 54 to gather biometric information about the patient, thus containing a sensor to monitor vitals)  an electronic processing device; (See Subramaniam figure 3 where there is a processor 74)  a network device in communication with the electronic processing device; (See Subramaniam figure 3 interface/adapter that connects the device to the network 84) and a memory storing instructions that, (See Subramaniam paragraph 42 where there is an onboard memory 76 that contains app programs 75) when executed by the electronic processing device, result in: receiving a first reading from the first sensor; (See Subramaniam paragraphs 41-42 where commands are sent to operate the diagnostic tool to gather information about the patient) classifying a first action of the first user based on the first reading from the first sensor; (See Subramaniam paragraph 62, 53-54 where the data is organized into objects such as medical records) identifying, based on the classification of the first action, a first output command comprising an instruction defining a first output; (See Subramaniam paragraph 62, 53-54 where once the readings are taken, the medical records are uploaded to the physician’s server)  and transmitting, to the second mouse and by the network device, a first signal indicative of the first output command. (See Subramaniam paragraph 62, 53-54 where the data is organized into objects, where once the readings are taken the data is sent to the physician’s where it can be compared to previous files)
 	Subramaniam teaches a first mouse (See Subramaniam paragraph 27 and figure 1 where a patient interface 34 includes a mouse 40) and a sensor, wherein the sensor may be a blood pressure monitor, pulse oximeter, blood glucose meter, scale, thermometer, otoscope, ophthalmoscope, body fat monitor, heart rate monitor, stethoscope, alcohol screening device, fingerprint scanner, retinal scanner, and pH meter, (See Subramaniam paragraph 31) however Subramaniam does not explicitly teach the first mouse comprising: the first sensor. However, in an analogous field of endeavor Hsu teaches the first mouse comprising: the first sensor. (See Hsu paragraph 13 where he mouse 1 comprises a cord 12 attached to one end, a surface display 15, an internal circuit board 11 with circuitry required by the system mounted thereon, a first measurement device 13 at one side, and a second measurement device 14 adjacent the first measurement device 13.  The first measurement device 13 is implemented as both clinical thermometer and calorimeter.  The second measurement device 14 is implemented as a pulsimeter.) Therefore, it would have been obvious for one of ordinary skill in the art to integrate the diagnostic tools of Subramaniam into a mouse as taught by Hsu. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of allowing a heath care administrator to streamline the acquisition of biometric data to create a better experience (See Hilligoss paragraph 39 and figure 1, 2 where the healthcare administrator can better record patient data via local biometric readings)
 	Subramaniam teaches a first output for a physician’s computer; (See Subramaniam paragraph 62, 53-54 where once the readings are taken, the medical records are uploaded to the physician’s server) However, Subramaniam does not explicitly teach a first output for a second mouse. However, in an analogous field of endeavor Schaaf teaches a first output for a second mouse. (See Schaaf paragraph 81-82 where content such as e-mail, text message, or images can be display on a media mouse) Therefore, it would have been obvious for one of ordinary skill in the art that the notifications (e.g. email) provided to the medical professional (See Subramaniam paragraph 59) could be displayed on the media mouse as taught by Schaaf. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of in novel and useful ways from added personalization and broadcast capabilities in the form of media display of user generated or user selected media or provider specific media. (See Schaaf paragraph 8)

 	Consider claim 2, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 1, wherein the first sensor comprises a biometric device. (See Subramaniam paragraph 31 the diagnostic tool may be a blood pressure monitor, pulse oximeter, blood glucose meter, scale, thermometer, otoscope, ophthalmoscope, body fat monitor, heart rate monitor, stethoscope, alcohol screening device, fingerprint scanner, retinal scanner, and pH meter)  

 	Consider claim 3, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 2, wherein the first reading comprises a reading indicative of a biometric attribute of the first user. (See Subramaniam paragraph 6, 31 the diagnostic tool may be a blood pressure monitor, pulse oximeter, blood glucose meter, scale, thermometer, otoscope, ophthalmoscope, body fat monitor, heart rate monitor, stethoscope, alcohol screening device, fingerprint scanner, retinal scanner, and pH meter to read the patient’s physical condition)  

 	Consider claim 4, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 2, wherein the first reading is indicative of a blood pressure of the first user. (See Subramaniam paragraph 31 the diagnostic tool may be a blood pressure monitor)  

 	Consider claim 5, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 2, wherein the first reading is indicative of a body temperature of the first user. (See Subramaniam paragraph 31 the diagnostic tool may be a thermometer,)  

 	Consider claim 6, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 1, wherein the classifying of the first action of the first user, comprises: comparing the first reading from the first sensor to stored sensor reading profiles for a plurality of possible action types; (See Subramaniam paragraph 54 where once the readings are taken, the local server determines that previous medical records/ information is available for this particular patient, then the diagnostic information is analyzed against the previous information) identifying, based on the comparing, a type of action corresponding to the first action; and determining, based on the identifying, that the first user is available. (See Subramaniam paragraph 54, 59 where the analysis from the comparison to the prior medical record includes recommendations for additional testing to the patient. Subsequently, the system suggests an appointment date. Once the patient verifies the appointment date, the date is scheduled in the system’s calendar, thus the patient is available for the appointment.)

 	Consider claim 7, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 1, wherein the classifying of the first action of the first user, comprises: comparing the first reading from the first sensor to stored sensor reading profiles for a plurality of possible action types; (See Subramaniam paragraph 54 where once the readings are taken, the local server determines that a previous medical record/ information is available for this particular patient, then the diagnostic information is analyzed against the previous information) identifying, based on the comparing, a type of action corresponding to the first action; and determining, based on the identifying, that the first user is unavailable. (See Subramaniam paragraph 54, 59 where the analysis from the comparison to the prior medical record includes recommendations for additional testing to the patient. Subsequently, the system suggests an appointment date. Once the patient verifies the appointment date, the date is scheduled in the system’s calendar. Thus, if the patient does not verify the appointment the user is presumed to be unavailable for the appointment.)

 	Consider claim 8, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 1, wherein the second mouse comprises an output component operable to generate human- perceptible output at varying intensities and wherein the first output command is operable to cause the output component of the second mouse to generate the first output at a first intensity. (See Schaaf paragraph 143, 149 where the media screens on the devices can output programmable dark or light modes) Therefore, it would have been obvious for one of ordinary skill in the art that the notifications provided to the medical professional (See Subramaniam paragraph 59) could be displayed on the media mouse as taught by Schaaf at different intensities based upon importance. For instance, a notification could be in bright red for a patient in urgent need of care or a darker muted color for less urgent cases. One of ordinary skill in the art would have been motivated to perform the modification by using known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

 	Consider claim 9, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 8, wherein the output component comprises a light. (See Schaaf paragraph 81-82, 90 where the display can light up in particular colors.) Therefore, it would have been obvious for one of ordinary skill in the art that the notifications (e.g. email) provided to the medical professional (See Subramaniam paragraph 59) could be displayed on the media mouse as taught by Schaaf. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of in novel and useful ways from added personalization and broadcast capabilities in the form of media display of user generated or user selected media or provider specific media. (See Schaaf paragraph 8)

 	Consider claim 10, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 8, wherein the instructions, when executed by the electronic processing device, further result in: receiving a second reading from the first sensor; classifying a second action of the first user based on the second reading from the first sensor; (See Subramaniam paragraph 54 where once the readings (a second reading)  are taken, the local server determines that a previous medical record/ information (the first reading) is available for this particular patient, then the diagnostic information is analyzed against the previous information)  identifying, based on the classification of the second action, a second output command comprising an instruction defining a second output for the second mouse; and transmitting, to the second mouse and by the network device, a second signal indicative of the second output command. (See Subramaniam paragraph 54, 59 where the analysis from the comparison to the prior medical record. Thus, identifying the source of the readings, classifying by the type of readings and comparing to prior readings to generate an analysis against the history)

 	Consider claim 11, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 10, wherein the second output command is operable to cause the output component of the second mouse to generate the second output at a second intensity. (See Schaaf paragraph 143, 149 where the media screens on the devices can output programmable dark or light modes) Therefore, it would have been obvious for one of ordinary skill in the art that the notifications provided to the medical professional (See Subramaniam paragraph 59) could be displayed on the media mouse as taught by Schaaf at different intensities based upon importance. For instance, a notification could be in bright red for a patient in urgent need of care or a darker muted color for less urgent cases. One of ordinary skill in the art would have been motivated to perform the modification by using known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

 	Consider claim 12, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 1, wherein the second mouse comprises an output component operable to generate human- perceptible output of different types and wherein the first output command is operable to cause the output component of the second mouse to generate the first output comprising a first type. (See Schaaf paragraph 143, 149 where the media screens on the devices can output programmable dark or light modes) 
Therefore, it would have been obvious for one of ordinary skill in the art that the notifications provided to the medical professional (See Subramaniam paragraph 59) could be displayed on the media mouse as taught by Schaaf at different intensities based upon importance. For instance, a notification could be in bright red for a patient in urgent need of care or a darker muted color for less urgent cases. One of ordinary skill in the art would have been motivated to perform the modification by using known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

 	Consider claim 13, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 12, wherein the instructions, when executed by the electronic processing device, further result in: receiving a second reading from the first sensor; classifying a second action of the first user based on the second reading from the first sensor; (See Subramaniam paragraph 54 where once the readings (a second reading)  are taken, the local server determines that a previous medical record/ information (the first reading) is available for this particular patient, then the diagnostic information is analyzed against the previous information)  identifying, based on the classification of the second action, a second output command comprising an instruction defining a second output for the second mouse; and transmitting, to the second mouse and by the network device, a second signal indicative of the second output command. (See Schaaf paragraph 143, 149 where the media screens on the devices can output programmable dark or light modes) 
Therefore, it would have been obvious for one of ordinary skill in the art that the notifications provided to the medical professional (See Subramaniam paragraph 59) could be displayed on the media mouse as taught by Schaaf at different intensities based upon importance. For instance, a notification could be in bright red for a patient in urgent need of care or a darker muted color for less urgent cases. One of ordinary skill in the art would have been motivated to perform the modification by using known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

 	Consider claim 14, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 13, wherein the second output command is operable to cause the output component of the second mouse to generate the second output comprising a second type. (See Subramaniam paragraph 54 where once the readings (a second reading)  are taken, the local server determines that a previous medical record/ information (the first reading) is available for this particular patient, then the diagnostic information is analyzed against the previous information and outputting an analysis report in addition to the test results)  

 	Consider claim 15, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 14, wherein the output component comprises a light, the first type comprises a first color of light, and the second type comprises a second color of light. (See Schaaf paragraph 143, 149 where the media screens on the devices can output programmable dark or light modes) 
Therefore, it would have been obvious for one of ordinary skill in the art that the notifications provided to the medical professional (See Subramaniam paragraph 59) could be displayed on the media mouse as taught by Schaaf at different intensities based upon importance. For instance, a notification could be in bright red for a patient in urgent need of care or a darker muted color for less urgent cases. One of ordinary skill in the art would have been motivated to perform the modification by using known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

 	Consider claim 16, where Subramaniam teaches a system for connecting users via their utilization of computer peripherals, comprising: a first mouse operated by a first user, (See Subramaniam paragraph 24 where there is a mouse 24 tied to a local interface 18 for a medical professional (first user)) an output component operable to generate human-perceptible output; (See Subramaniam paragraph 24, 35 where there is a graphical user interface (GUI) on a display 20 tied to a local interface 18 for a medical professional (first user)) and a computer in communication with the first mouse, the computer comprising: an electronic processing device; a network device in communication with the electronic processing device; and a memory storing instructions that, when executed by the electronic processing device, (See Subramaniam paragraph 33-35 and figure 2 where the physician’s computer comprises a processor 63 and memory 65 and that the computer is in communication with a network) result in: receiving, by the network device and from a second mouse, an indication of a first reading from a first sensor operated by a second user; classifying a first action of the second user based on the reading from the first sensor; (See Subramaniam paragraph 62, 53-54 where once the readings are taken by the patient, the medical records are uploaded to the physician’s server)  identifying, based on the classification of the first action, a first output command comprising an instruction defining a first output for the first mouse; and outputting, by the first mouse and in response to the first output command, the first output. (See Subramaniam paragraph 62, 53-54 where the data is organized into objects, where once the readings are taken the data is sent to the physician’s where it can be compared to previous files)
	Subramaniam teaches a second mouse (See Subramaniam paragraph 27 and figure 1 where a patient interface 34 includes a mouse 40) and a sensor, wherein the sensor may be a blood pressure monitor, pulse oximeter, blood glucose meter, scale, thermometer, otoscope, ophthalmoscope, body fat monitor, heart rate monitor, stethoscope, alcohol screening device, fingerprint scanner, retinal scanner, and pH meter, (See Subramaniam paragraph 31) however Subramaniam does not explicitly teach the of a first sensor of a second mouse. However, in an analogous field of endeavor Hsu teaches a first sensor of a second mouse. (See Hsu paragraph 13 where he mouse 1 comprises a cord 12 attached to one end, a surface display 15, an internal circuit board 11 with circuitry required by the system mounted thereon, a first measurement device 13 at one side, and a second measurement device 14 adjacent the first measurement device 13.  The first measurement device 13 is implemented as both clinical thermometer and calorimeter.  The second measurement device 14 is implemented as a pulsimeter.) Therefore, it would have been obvious for one of ordinary skill in the art to integrate the diagnostic tools of Subramaniam into a mouse as taught by Hsu. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of allowing a heath care administrator to streamline the acquisition of biometric data to create a better experience (See Hilligoss paragraph 39 and figure 1, 2 where the healthcare administrator can better record patient data via local biometric readings)
 	Subramaniam teaches a first output for a physician’s computer; (See Subramaniam paragraph 62, 53-54 where once the readings are taken, the medical records are uploaded to the physician’s server) However, Subramaniam does not explicitly teach the first mouse comprising: an output component operable to generate human-perceptible output. However, in an analogous field of endeavor Schaaf teaches the first mouse comprising: an output component operable to generate human-perceptible output (See Schaaf paragraph 81-82 where content such as e-mail, text message, or images can be display on a media mouse) Therefore, it would have been obvious for one of ordinary skill in the art that the notifications (e.g. email) provided to the medical professional (See Subramaniam paragraph 59) could be displayed on the media mouse as taught by Schaaf. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of in novel and useful ways from added personalization and broadcast capabilities in the form of media display of user generated or user selected media or provider specific media. (See Schaaf paragraph 8)

 	Consider claim 17, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 16, wherein the first reading comprises a reading indicative of a biometric attribute of the second user. (See Subramaniam paragraph 31 the diagnostic tool may be a blood pressure monitor, pulse oximeter, blood glucose meter, scale, thermometer, otoscope, ophthalmoscope, body fat monitor, heart rate monitor, stethoscope, alcohol screening device, fingerprint scanner, retinal scanner, and pH meter)  

 	Consider claim 18, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 17, wherein the first reading comprises an indication of an electrocardiogram signal. (See Subramaniam paragraph 31 the diagnostic tool may be a heart rate monitor)  

 	Consider claim 19, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 17, wherein the first reading is indicative of a blood pressure of the second user. (See Subramaniam paragraph 31 the diagnostic tool may be a blood pressure monitor)  

 	Consider claim 20, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 17, wherein the first reading is indicative of a body temperature of the second user. (See Subramaniam paragraph 31 the diagnostic tool may be a thermometer)  

 	Consider claim 21, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 16, wherein the output component is operable to generate human-perceptible output at varying intensities and wherein the first output comprises output at a first intensity. (See Schaaf paragraph 143, 149 where the media screens on the devices can output programmable dark or light modes) Therefore, it would have been obvious for one of ordinary skill in the art that the notifications provided to the medical professional (See Subramaniam paragraph 59) could be displayed on the media mouse as taught by Schaaf at different intensities based upon importance. For instance, a notification could be in bright red for a patient in urgent need of care or a darker muted color for less urgent cases. One of ordinary skill in the art would have been motivated to perform the modification by using known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

 	Consider claim 22, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 21, wherein the output component comprises a light. (See Schaaf paragraph 143, 149 where the media screens on the devices can output programmable dark or light modes) Therefore, it would have been obvious for one of ordinary skill in the art that the notifications provided to the medical professional (See Subramaniam paragraph 59) could be displayed on the media mouse as taught by Schaaf at different intensities based upon importance. For instance, a notification could be in bright red for a patient in urgent need of care or a darker muted color for less urgent cases. One of ordinary skill in the art would have been motivated to perform the modification by using known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

 	Consider claim 23, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 21, wherein the instructions, when executed by the electronic processing device, further result in: receiving, by the network device and from the second mouse, an indication of a second reading from the first sensor of the second mouse operated by the second user; classifying a second action of the second user based on the second reading from the first sensor; (See Subramaniam paragraph 54 where once the readings (a second reading)  are taken, the local server determines that a previous medical record/ information (the first reading) is available for this particular patient, then the diagnostic information is analyzed against the previous information)  identifying, based on the classification of the second action, a second output command comprising an instruction defining a second output for the first mouse; and outputting, by the first mouse and in response to the second output command, the second output. (See Subramaniam paragraph 54 where once the readings (a second reading)  are taken, the local server determines that a previous medical record/ information (the first reading) is available for this particular patient, then the diagnostic information is analyzed against the previous information and outputting an analysis report in addition to the test results)  

 	Consider claim 24, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 23, wherein the second output comprises output generated at a second intensity. (See Schaaf paragraph 143, 149 where the media screens on the devices can output programmable dark or light modes) Therefore, it would have been obvious for one of ordinary skill in the art that the notifications provided to the medical professional (See Subramaniam paragraph 59) could be displayed on the media mouse as taught by Schaaf at different intensities based upon importance. For instance, a notification could be in bright red for a patient in urgent need of care or a darker muted color for less urgent cases. One of ordinary skill in the art would have been motivated to perform the modification by using known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

 	Consider claim 25, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 16, wherein the output component is operable to generate human-perceptible output of different types and wherein the first output comprises output of a first type. (See Subramaniam paragraph 54 where once the readings are taken, the test results can be presented to the medical professional)  

 	Consider claim 26, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 25, wherein the instructions, when executed by the electronic processing device, further result in: receiving, by the network device and from the second mouse, an indication of a second reading from the first sensor of the second mouse operated by the second user; (See Subramaniam paragraph 54 where once the readings (a second reading)  are taken, the local server determines that a previous medical record/ information (the first reading) is available for this particular patient, then the diagnostic information is analyzed against the previous information)   classifying a second action of the second user based on the second reading from the first sensor; identifying, based on the classification of the second action, a second output command comprising an instruction defining a second output for the first mouse; and outputting, by the first mouse and in response to the second output command, the second output. (See Subramaniam paragraph 54 where once the readings (a second reading)  are taken, the local server determines that a previous medical record/ information (the first reading) is available for this particular patient, then the diagnostic information is analyzed against the previous information and outputting an analysis report in addition to the test results)  

 	Consider claim 27, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 26, wherein the second output comprises output of a second type. (See Subramaniam paragraph 54 where once the readings (a second reading)  are taken, the local server determines that a previous medical record/ information (the first reading) is available for this particular patient, then the diagnostic information is analyzed against the previous information and outputting an analysis report in addition to the test results)  

 	Consider claim 28, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 27, wherein the output component comprises a light, the first type comprises a first color of light, and the second type comprises a second color of light. (See Schaaf paragraph 143, 149 where the media screens on the devices can output programmable dark or light modes) Therefore, it would have been obvious for one of ordinary skill in the art that the notifications provided to the medical professional (See Subramaniam paragraph 59) could be displayed on the media mouse as taught by Schaaf at different intensities based upon importance. For instance, a notification could be in bright red for a patient in urgent need of care or a darker muted color for less urgent cases. One of ordinary skill in the art would have been motivated to perform the modification by using known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf as applied to claim 16 above, in further view of Grant (US2012/0038582)

 	Consider claim 29, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf teaches the system of claim 16, however they do not explicitly teach wherein the output component comprises a haptic feedback device and wherein the first output comprises a first pattern of haptic output. However, in an analogous field of endeavor Grant teaches wherein the output component comprises a haptic feedback device and wherein the first output comprises a first pattern of haptic output. (See Grant paragraph 30, 67 where a mouse contains a haptically enabled surface that allows the user to receive non-visual confirmation of actions or alerts. Such as a first type of haptic effect indicating a successful interaction or a second haptic effect indicating an unsuccessful interaction) Therefore, it would have been obvious for one of ordinary skill in the art that the notifications provided to the medical professional (See Subramaniam paragraph 59) could be provided at the mouse as taught by Grant. For instance, a first haptic effect with a successful appointment made or a second haptic effect with an unsuccessful attempt. One of ordinary skill in the art would have been motivated to perform the modification by using known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.


 	Consider claim 30, where Subramaniam in view of Hsu in view of Hilligoss in view of Schaaf in view of Grant teaches the system of claim 29, wherein the instructions, when executed by the electronic processing device, further result in: receiving, by the network device and from the second mouse, an indication of a second reading from the first sensor of the second mouse operated by the second user; (See Subramaniam paragraph 54 where once the readings (a second reading)  are taken, the local server determines that a previous medical record/ information (the first reading) is available for this particular patient, then the diagnostic information is analyzed against the previous information and outputting an analysis report in addition to the test results)   classifying a second action of the second user based on the second reading from the first sensor; (See Subramaniam paragraph 54, 59 where the analysis from the comparison to the prior medical record includes recommendations for additional testing to the patient. Subsequently, the system suggests an appointment date. Once the patient verifies the appointment date, the date is scheduled in the system’s calendar. Thus, if the patient does not verify the appointment the user is presumed to be unavailable for the appointment.)identifying, based on the classification of the second action, a second output command comprising an instruction defining a second output for the first mouse; outputting, by the first mouse and in response to the second output command, the second output, wherein the second output comprises a second pattern of vibrations. (See Grant paragraph 30, 67 where a mouse contains a haptically enabled surface that allows the user to receive non-visual confirmation of actions or alerts. Such as a first type of haptic effect indicating a successful interaction or a second haptic effect indicating an unsuccessful interaction) Therefore, it would have been obvious for one of ordinary skill in the art that the notifications provided to the medical professional (See Subramaniam paragraph 59) could be provided at the mouse as taught by Grant. For instance, a first haptic effect with a successful appointment made or a second haptic effect with an unsuccessful attempt. One of ordinary skill in the art would have been motivated to perform the modification by using known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624